Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The claims 1-19 are pending and are considered in this Office Action.

In view of the Appeal Brief filed on 10/20/2021, PROSECUTION IS HEREBY REOPENED regarding claims 1-19 set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/UMAR CHEEMA/             Supervisory Patent Examiner, Art Unit 2456                                                                                                                                                                                           

Response to Arguments
Appellant Arguments
Claims 1-7, 10-16 and 19 are patentable over the combination of Berezecki, Erhart and Roberts
Berezecki, Elhart and Roberts fail to teach or suggest each and every element of independent claim 1.
Berezecki, Erhart, and Roberts fail to teach or suggest that the system “one or more predetermined activites of the user on at least one webpage associated with the indirect media channel.”
Appellant argues that “nodes transmit[ting] table data to social networking system at predetermined intervals” is not a “predetermined activity”, as recited in claim 1. “One or more predetermined activities” recited in claim 1 are activities of the user on one or more webpages associated with the indirect media channel. Further, the table sent by the listening node to the social networking system  does not include data about one or more activities of the user on a webpage, one or more predetermined user activities on a webpage that is associated with an indirect media channel, as recited in claim 1.
Berezecki, Erhart, and Robert fails to teach or suggest that the system “receives, from an in direct social media channel, a second set of data about one or more predetermined activities of the user on at least one webpage associated with the indirect social media channel.”
 Appellant argues that Erhart is about the user retrieving data from a website, rather than the system retrieving data. In addition, the data retrieved by the user, “the electronic version of the manual” as identified in the office action, provides no information to the system about predetermined activities of the user on one or more webpages associated with an indirect media channel, as recited in claim 1..
The combination of Berezecki and Roberts fails to teach or suggest that the system “combines the first and second sets of data to obtain a composite data set for the user” and “adds the composite data set to the user profile of the user”
Appellant argues that Roberts appears to indicate that the system adds only the second data to the user profile. And the system uses only the second data to generate the user profile. It does not appear that the first data and second data are “combined” and added to the user profile.
There is no express indication in Roberts of the source of media consumption data that is present in the user profile. And the art does not teach “the system collects the media consumption and media recognition data and uses the media recognition data to generate the user profile, also combines the two set of data and adds both sets of data to the user profile, as recited in claim 1.
The first data in claim 1 is data about one or more user activities on webpages associated with the direct social media channel that is received by the system from the API provided by the direct social media channel, while the second data is data bout one or more user activities on webpage(s) associated with the indirect media channel that is retrieved by the system from the indirect media channel.
Berezecki, Erhart, and Roberts fail to teach or suggest each and every element of dependent claims 2-7 and 11-16.
Berezecki, Erhart, and Robert fails to teach or suggest each and every element of dependent claim 2
Appellant argues that regarding claim 2, this claim recites that the system “initiates a request for the first set of data by way of a standardized message in according with the API.” A user may use a special-purpose application like Facebook to access the Geo-social networking system and that the system may select check-in activity is insufficient, with nothing more, to teach “initiates a request for the first set of data by way of a standardized message in according with the API.” that is provided by the direct social media channel, as recited in claim 2.
Berezecki, Erhart, and Roberts fail to teach or suggest each and every element of dependent claim 6
Appellant argues that there is no teaching of dynamic page set that includes at least one webpage associated with each of a direct social media channel and an indirect media channel, i.e., webpages on which the user has actually been active and for which the system has collected user activity data and added the user activity data to the user’s profile.
Berezecki, Erhart, and Robert fail to teach or suggest each and every element of dependent claim 11
Appellant argues that Berezecki broadly states that “software” can include an API is, by itself, insufficient to teach or suggest the features of claim 11, specially  the system initiates a request for the first set of data by way of standardized message in accordance with the API.
Berezecki, Erhart, and Robert fail to teach or suggest each and every element of dependent claim 15
Appellant argues that the paragraph [002] of Berezecki lacks teaching or suggestion regarding the user leaving a webpage within a particular set of webpages, but also appears to relate to the activities of other users. Thus, the arts fail to teach each and every element of claim 15.
Claims 1-7, 10-16 and 19 are patentable over the combination of Berezecki, Erhart, Roberts, and Kumar
Berezecki, Elhart, Roberts, and Jumar fail to teach or suggest each and every element of dependent claim 8.
Appellant argues that the arts do not teach “the at least one webpage associated with the direct social media channel and the at least one webpage associated with the indirect media channel defining a page set,” as recited in claim 8. Appellant argues that Kumar states that user data is obtained from “BlogCatalog API,” and interface, which would be a direct social media channel, fails to teach wherein and at least one webpage associated with an indirect media channel, as recited in claim 8.
Berezecki, Elhart, Roberts, and Jumar fail to teach or suggest each and every element of dependent claim 9.
Appellant argues that the Kumar does not teach correlating user migration with one or more events.

Examiner’s Response
The Appellant's arguments/remarks filed on 07/12/2022 regarding claims 1-19 have been fully considered. The elements of Appellant’s claimed invention are properly taught or suggested by previously cited arts, and newly recited art, Whitney et al.  (hereinafter referred to as Whitney) (U. S. Patent. No. 8291016 B1).
Claims 1-7, 10-16 and 19 are patentable over the combination of Berezecki, Erhart and Roberts
Berezecki, Elhart and Roberts fail to teach or suggest each and every element of independent claim 1.
Berezecki, Erhart, and Roberts fail to teach or suggest that the system “one or more predetermined activites of the user on at least one webpage associated with the indirect media channel.”
For the new art Whitney, as recited in Col.2, lines 6-30, “a host system in accordance with the present invention utilizes social commerce analytics and aggregates the data from social networks (direct) around a single profile…, as well as the transactional data (indirect) from e-commerce storefronts…The aggregated data is used to present connections between social networking activity and e-commerce transactions, to the owner or authorized manager of the profile, as well as to visualize the value of the profile…A host server collects and stores online visitor traffic data from social media platforms and from commercial platforms linked to social media campaigns operating on the social media platform”; and Col. 4, lines 47-49, “The term “platform” as used herein may typically refer to a website”; and Col. 7, lines 42-45, “The generation of parameters for inclusion into the baseline scoring system may occur based on information defined by analytics manager (using predetermined criteria)”, Whitney teaches wherein one or more predetermined activies of the user on at least one webpage associated with the indirect media channel.
Berezecki, Erhart, and Robert fails to teach or suggest that the system “receives, from an indirect social media channel, a second set of data about one or more predetermined activities of the user on at least one webpage associated with the indirect social media channel.”
 For at least the reasons above, Whitney teaches “receives, from an indirect social media channel, a second set of data about one or more predetermined activities of the user on at least one webpage associated with the indirect social media channel”.
The combination of Berezecki and Roberts fails to teach or suggest that the system “combines the first and second sets of data to obtain a composite data set for the user” and “adds the composite data set to the user profile of the user”
For at least the reasons above, Whitney teaches “combines the first and second set of data to obtain a composite data set for the use” and “adds the composite data set to the user profile of the user”.
Berezecki, Erhart, and Roberts fail to teach or suggest each and every element of dependent claims 2-7 and 11-16.
Berezecki, Erhart, and Robert fails to teach or suggest each and every element of dependent claim 2
As recited in Col. 6, lines 34-38, “Examples of data gathering may include active steps on the part of the host system, such as for example, data collection media operating with the social media campaign interface”; “directly requesting data from the visitor, requesting data from the platform administrator”, Whitney teaches wherein initiates a request for the first set of data by way of a standardized message in accordance with the API.
Berezecki, Erhart, and Roberts fail to teach or suggest each and every element of dependent claim 6
As described in paragraph [0048] of Appellant’s specification, the one or more webpages associated with the direct and indirect media channels are not static. Rather, if the user visits an additional page beyond a “core” set of pages, the system may receive information about the user’s activities webpage and the additional page may be added to the page set containing webpages about which user activity information is received, that is what is taught by Berezecki, as recited in paragraph [0017], “The user may identify or bookmark websites or web pages he visits frequently and these websites or web pages (dynamic page set) may be included in the user’s profile.” Here, Berezecki teaches that when user visits dynamic page sets, the system identify websites he visits which user activity information is received. Here, dynamic page set of Berezecki is the page mix including pages on which the user has visited (has been active), not only the bookmark that user manually adds. There is something in Berezecki teaching or suggesting that these webpages. As recited in Whitney, see at least Col.2, lines 6-30, “a host system in accordance with the present invention utilizes social commerce analytics and aggregates the data from social networks (direct) around a single profile…, as well as the transactional data (indirect) from e-commerce storefronts…The aggregated data is used to present connections between social networking activity and e-commerce transactions, to the owner or authorized manager of the profile, as well as to visualize the value of the profile…A host server collects and stores online visitor traffic data from social media platforms and from commercial platforms (dynamic page set) linked to social media campaigns operating on the social media platform”; and Col. 4, lines 47-49, “The term “platform” as used herein may typically refer to a website”, Whitney teaches at least one webpage associated with the direct social media channel,” and “at least one webpage associated with the indirect media channel,” as expressly recited in claim 6.
As recited in paragraph [0017], “The user may identify or bookmark websites or web pages he visits frequently and these websites or web pages (dynamic page set) may be included in the user’s profile,” Berezecki explicitly teaches the user has actually visited on these webpages, meaning, the has actually been active on these webpages. That is to provide information about certain activities by users on certain set of webpages, that is analogous to the object of appellant’s invention providing information about certain activities by users on a certain set of webpages. 
Berezecki, Erhart, and Robert fail to teach or suggest each and every element of dependent claim 11
For at least reasons above regarding claim 2, as recited in Col. 6, lines 34-38, “Examples of data gathering may include active steps on the part of the host system, such as for example, data collection media operating with the social media campaign interface”; “directly requesting data from the visitor, requesting data from the platform administrator”, Whitney teaches wherein initiates a request for the first set of data by way of a standardized message in accordance with the API, here, social media complain interface is an API.
Berezecki, Erhart, and Robert fail to teach or suggest each and every element of dependent claim 15
For at least reasons above regarding claim 6, Berecki and New art Whitney teach the calim limitations of claim 15.
Claims 1-7, 10-16 and 19 are patentable over the combination of Berezecki, Erhart, Roberts, and Kumar
Berezecki, Elhart, Roberts, and Jumar fail to teach or suggest each and every element of dependent claim 8.
Whitney teaches wherein the at least one webpage associated with the direct social media channel and the at least one webpage associated with the indirect media channel define a page set and wherein the processor when executing the executable instructions (See at least Col. 1, lines 25-30, “this invention relates to a host platform and associated methods for aggregating data from one or more social networks around a profile or page and transactional data from associated E-commerce storefronts, and analyzing the aggregated data”; Col.2, lines 6-12, “a host system in accordance with the present invention utilizes social commerce analytics and aggregates the data from social networks around a single profile…, as well as the transactional data from e-commerce storefronts”).  And Kumar teaches computing user migration pattern across webpages. The combination of two arts teach the limitations of claim 8.
Berezecki, Elhart, Roberts, and Kumar fail to teach or suggest each and every element of dependent claim 9.
As recited in Kumar, See at least Page 1204, “Site migration of an individual can be determined by checking the presence of a user’s profile on sites s1 and s2 (to one or more events)”; and Page 1207, “user activity has a high correlation with the migration of an individual away from a site (due to the events changing)”; and Figure 1. “Pairwise attention migration patterns between different social media sites”), Kumar teaches correlating user migration with one or more events.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Whitney et al. (hereinafter referred to as Whitney) (U. S. Patent. No. 8291016 B1) in view of Berezecki (U.S. Pub. No. 2013/0132484 A1).
As to claim 1, Whitney teaches a system comprising: a memory device, the memory device storing executable instructions; a processor in communication with the memory device, wherein the processor when executing the executable instructions (See at least Col.2, lines 6-12, “a host system in accordance with the present invention utilizes social commerce analytics and aggregates the data from social networks around a single profile…, as well as the transactional data from e-commerce storefronts”; and Col. 2, lines 24-26, “includes a computer-readable medium having instructions residing thereon, the instructions executable by a processor to perform a method”): receives, from an application program interface (API) provided by a direct social media channel, a first set of data about one or more predetermined activities of the user on at least one webpage associated with the direct social media channel; retrieves, from an indirect media channel, a second set of data about one or more predetermined activities of the user on at least one webpage associated with the indirect media channel (See at least Col.2, lines 6-30, “a host system in accordance with the present invention utilizes social commerce analytics and aggregates the data from social networks (direct) around a single profile…, as well as the transactional data (indirect) from e-commerce storefronts…The aggregated data is used to present connections between social networking activity and e-commerce transactions, to the owner or authorized manager of the profile, as well as to visualize the value of the profile…A host server collects and stores online visitor traffic data from social media platforms and from commercial platforms linked to social media campaigns operating on the social media platform”; and Col. 4, lines 47-49, “The term “platform” as used herein may typically refer to a website”; and Col. 7, lines 42-45, “The generation of parameters for inclusion into the baseline scoring system may occur based on information defined by analytics manager (using predetermined criteria)”); combines the first and second sets of data to obtain a composite data set for the user; and adds the composite data set to the user profile of the user (See at least Col.2, lines 6-30, “a host system in accordance with the present invention utilizes social commerce analytics and aggregates the data from social networks (direct) around a single profile…, as well as the transactional data (indirect) from e-commerce storefronts…The aggregated data is used to present connections between social networking activity and e-commerce transactions, to the owner or authorized manager of the profile, as well as to visualize the value of the profile; and FIG. FIG. 5).
Although Whitney teaches the substantial features of applicant’s claimed invention, Whitney fails to expressly teach a system for building a user profile of a user.
In analogous teaching, Berezecki exemplifies this Berezecki teaches a system for building a user profile of a user (See at least ¶ [0017], “when a user register for an account with a social networking system, the social networking system may create and store a record, often referred to as a “user profile”, in connection with the user”).
Thus, given the teaching of Berezecki, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Berezecki, system of method of network-traffic analysis based suggestion generation, into Whitney, system and method of social analytics for social networking data and related transactional data, for a method and system to combine data to build user profile. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system or method to be provided for social networking system of different users to have users identified and interacted with each (See Berezecki: ABSTRACT).

As to claim 2, Whitney and Berezecki teach the system of claim 1. Whitney further teaches wherein the processor when executing the executable instructions: initiates a request for the first set of data by way of a standardized message in accordance with the API (See at least Col. 6, lines 34-38, “Examples of data gathering may include active steps on the part of the host system, such as for example, data collection media operating with the social media campaign interface”; “directly requesting data from the visitor, requesting data from the platform administrator”).

As to claim 3, Whitney and Berezecki teach the system of claim 1. Whitney further teaches wherein the system is associated with a web server of an organization, wherein the organization owns the at least one webpage associated with the direct social media channel (See at least Col. 1, lines 48-51, “a company or merchant may find it particularly advantageous to integrate with social media channels that generate the appropriate level and type of feedback for its products”; Col.2, lines 27-30, “A host server collects and stores online visitor traffic data from social media platforms and from commercial platforms linked to social media campaigns operating on the social media platform”; and Col. 4, lines 47-49, “The term “platform” as used herein may typically refer to a website”).

As to claim 4, Whitney and Berezecki teach the system of claim 3. Whitney further teaches wherein the processor when executing the executable instructions: monitors the predetermined activities of the user on at least one public webpage owned by the organization (See at least Col. 4, lines 47-49, “The term “platform” as used herein may typically refer to a website”; Col. 6, lines 20-23, “online activity is conducted by a plurality of visitors and coincidentally or subsequently monitored or recorded with respect to one or more social networking platforms”; and Col. 7, lines 42-45, “The generation of parameters for inclusion into the baseline scoring system may occur based on information defined by analytics manager (using predetermined criteria)”).

As to claim 5, Whitney and Berezecki teach the system of claim 1. Whitney further teaches wherein the user profile comprises an extended attributes set comprising one or more of the users’ interests, education and work histories, hobbies, locations, hometowns, favorite sport teams and TV shows, or cultural background (See at least Col.2, lines 6-12, “a host system in accordance with the present invention utilizes social commerce analytics and aggregates the data from social networks around a single profile or page, such as friends, followers, “likes”, “comments” and “shares”, as well as the transactional data from e-commerce storefronts”).

As to claim 6, Whitney and Berezecki teach the system of claim 1. Whitney further teaches the at least one webpage associated with the indirect media channel and the at least one webpage associated with the indirect media channel define a dynamic page set (See at least Col.2, lines 6-30, “a host system in accordance with the present invention utilizes social commerce analytics and aggregates the data from social networks (direct) around a single profile…, as well as the transactional data (indirect) from e-commerce storefronts…The aggregated data is used to present connections between social networking activity and e-commerce transactions, to the owner or authorized manager of the profile, as well as to visualize the value of the profile…A host server collects and stores online visitor traffic data from social media platforms and from commercial platforms (dynamic page set) linked to social media campaigns operating on the social media platform”; and Col. 4, lines 47-49, “The term “platform” as used herein may typically refer to a website”). Berezecki further teaches wherein the processor wherein the processor when executing the executable instructions: after the user leaves a first webpage within the dynamic page set, receives from the API or retrieves from the indirect media channel an additional set of data about one or more predetermined activities of the user on an additional webpage; and adds the additional webpage to the dynamic page set (See at least ¶ [0017], “The user may identify or bookmark websites or web pages he visits frequently and these websites or web pages may be included in the user’s profile”; and [0022], “A entry including a comment and a time stamp corresponding to the time the user checked in may be displayed to other users…social networking system may select one or more records associated with check-in activities of users at a given place and include such check-in activity in web pages…social networking system may select the check-in activity associated with the friends or other social contacts of a user that requests a page corresponding to a place”); 
Thus, given the teaching of Berezecki, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Berezecki, system of method of network-traffic analysis based suggestion generation, into Whitney, system and method of social analytics for social networking data and related transactional data, for a method and system to combine data to build user profile. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system or method to be provided for social networking system of different users to have users identified and interacted with each (See Berezecki: ABSTRACT).

As to claim 7, Whitney and Berezecki teach the system of claim 1. Berezecki further teaches wherein the at least one webpage associated with the direct social media channel comprises: a first webpage associated with a first social networking platform comprising a first API; and a second webpage associated with a second social networking platform comprising a API (See at least ¶ [0002], “The social networking system may generate a webpage, or a newsfeed, for a particular user, comprising the recent activities of the user’s first-degree connections on the social network”; and ¶ [0070], “Software includes one or more application programming interface (APIs)…software is expressed in a high-level programming language, lower-level programming language, expressed in Java, HTML, XML or other suitable markup language”).
Thus, given the teaching of Berezecki, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Berezecki, system of method of network-traffic analysis based suggestion generation, into Whitney, system and method of social analytics for social networking data and related transactional data, for a method and system to combine data to build user profile. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system or method to be provided for social networking system of different users to have users identified and interacted with each (See Berezecki: ABSTRACT).

As to claim 10, Whitney teaches a computer-implemented method comprising: receiving, by a processor from an application program interface (API) provided by a direct social media channel, a first set of data about one or more predetermined activities of the user on at least one webpage associated with the direct social media channel; retrieving, by the processor from an indirect media channel, a second set of data about one or more predetermined activities of the user on at least one webpage associated with the indirect media channel (See at least Col.2, lines 6-30, “a host system in accordance with the present invention utilizes social commerce analytics and aggregates the data from social networks (direct) around a single profile…, as well as the transactional data (indirect) from e-commerce storefronts…The aggregated data is used to present connections between social networking activity and e-commerce transactions, to the owner or authorized manager of the profile, as well as to visualize the value of the profile…A host server collects and stores online visitor traffic data from social media platforms and from commercial platforms linked to social media campaigns operating on the social media platform”; and Col. 4, lines 47-49, “The term “platform” as used herein may typically refer to a website”; and Col. 7, lines 42-45, “The generation of parameters for inclusion into the baseline scoring system may occur based on information defined by analytics manager (using predetermined criteria)”); combining, by the processor,  the first and second sets of data to obtain a composite data set for the user; and adding, by the processor, the composite data set to the user profile of the user (See at least Col.2, lines 6-30, “a host system in accordance with the present invention utilizes social commerce analytics and aggregates the data from social networks (direct) around a single profile…, as well as the transactional data (indirect) from e-commerce storefronts…The aggregated data is used to present connections between social networking activity and e-commerce transactions, to the owner or authorized manager of the profile, as well as to visualize the value of the profile; and FIG. FIG. 5”).
Although Whitney teaches the substantial features of applicant’s claimed invention, Whitney fails to expressly teach a computer-implemented method for building a user profile of a user.
In analogous teaching, Berezecki exemplifies this Berezecki teaches a computer-implemented method for building a user profile of a user (See at least ¶ [0017], “when a user register for an account with a social networking system, the social networking system may create and store a record, often referred to as a “user profile”, in connection with the user”).
Thus, given the teaching of Berezecki, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Berezecki, system of method of network-traffic analysis based suggestion generation, into Whitney, system and method of social analytics for social networking data and related transactional data, for a method and system to combine data to build user profile. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system or method to be provided for social networking system of different users to have users identified and interacted with each (See Berezecki: ABSTRACT).

As to claim 11, Whitney and Berezecki teach the computer-implemented method of claim 10. Whitney further teaches wherein further comprising: initiating, by the processor, a request for the first set of data by way of a standardized message in accordance with the API (See at least Col. 6, lines 34-38, “Examples of data gathering may include active steps on the part of the host system, such as for example, data collection media operating with the social media campaign interface”; “directly requesting data from the visitor, requesting data from the platform administrator”).

As to claim 12, Whitney and Berezecki teach the computer-implemented method of claim 10. Whitney further teaches wherein the processor is part of a system that is associated with a web server of an organization, wherein the organization owns the at least one webpage associated with the direct social media channel (See at least Col. 1, lines 48-51, “a company or merchant may find it particularly advantageous to integrate with social media channels that generate the appropriate level and type of feedback for its products”; Col.2, lines 27-30, “A host server collects and stores online visitor traffic data from social media platforms and from commercial platforms linked to social media campaigns operating on the social media platform”; and Col. 4, lines 47-49, “The term “platform” as used herein may typically refer to a website”).

As to claim 13, Whitney and Berezecki teach the computer-implemented method of claim 10. Whitney further teaches wherein monitoring, by the processor,  the predetermined activities of the user on at least one public webpage owned by the organization (See at least Col. 4, lines 47-49, “The term “platform” as used herein may typically refer to a website”; Col. 6, lines 20-23, “online activity is conducted by a plurality of visitors and coincidentally or subsequently monitored or recorded with respect to one or more social networking platforms”; and Col. 7, lines 42-45, “The generation of parameters for inclusion into the baseline scoring system may occur based on information defined by analytics manager (using predetermined criteria)”).

As to claim 14, Whitney and Berezecki teach the computer-implemented method of claim 10. Whitney further teaches wherein the user profile comprises an extended attributes set comprising one or more of the users’ interests, education and work histories, hobbies, locations, hometowns, favorite sport teams and TV shows, or cultural background (See at least Col.2, lines 6-12, “a host system in accordance with the present invention utilizes social commerce analytics and aggregates the data from social networks around a single profile or page, such as friends, followers, “likes”, “comments” and “shares”, as well as the transactional data from e-commerce storefronts”).

As to claim 15, Whitney and Berezecki teach the computer-implemented method of claim 10. Whitney further teaches the at least one webpage associated with the indirect media channel and the at least one webpage associated with the indirect media channel define a dynamic page set (See at least Col.2, lines 6-30, “a host system in accordance with the present invention utilizes social commerce analytics and aggregates the data from social networks (direct) around a single profile…, as well as the transactional data (indirect) from e-commerce storefronts…The aggregated data is used to present connections between social networking activity and e-commerce transactions, to the owner or authorized manager of the profile, as well as to visualize the value of the profile…A host server collects and stores online visitor traffic data from social media platforms and from commercial platforms (dynamic page set) linked to social media campaigns operating on the social media platform”; and Col. 4, lines 47-49, “The term “platform” as used herein may typically refer to a website”). Berezecki further teaches wherein after the user leaves a first webpage within the dynamic page set, receives from the API or retrieves from the indirect media channel an additional set of data about one or more predetermined activities of the user on an additional webpage; and adds, by the processor, the additional webpage to the dynamic page set (See at least ¶ [0017], “The user may identify or bookmark websites or web pages he visits frequently and these websites or web pages may be included in the user’s profile”; and [0022], “A entry including a comment and a time stamp corresponding to the time the user checked in may be displayed to other users…social networking system may select one or more records associated with check-in activities of users at a given place and include such check-in activity in web pages…social networking system may select the check-in activity associated with the friends or other social contacts of a user that requests a page corresponding to a place”); 
Thus, given the teaching of Berezecki, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Berezecki, system of method of network-traffic analysis based suggestion generation, into Whitney, system and method of social analytics for social networking data and related transactional data, for a method and system to combine data to build user profile. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system or method to be provided for social networking system of different users to have users identified and interacted with each (See Berezecki: ABSTRACT).

As to claim 16, Whitney and Berezecki teach the computer-implemented method of claim 10. Berezecki further teaches wherein the at least one webpage associated with the direct social media channel comprises: a first webpage associated with a first social networking platform comprising a first API; and a second webpage associated with a second social networking platform comprising a API (See at least ¶ [0002], “The social networking system may generate a webpage, or a newsfeed, for a particular user, comprising the recent activities of the user’s first-degree connections on the social network”; and ¶ [0070], “Software includes one or more application programming interface (APIs)…software is expressed in a high-level programming language, lower-level programming language, expressed in Java, HTML, XML or other suitable markup language”).
Thus, given the teaching of Berezecki, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Berezecki, system of method of network-traffic analysis based suggestion generation, into Whitney, system and method of social analytics for social networking data and related transactional data, for a method and system to combine data to build user profile. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system or method to be provided for social networking system of different users to have users identified and interacted with each (See Berezecki: ABSTRACT).

As to claim 19, Whitney teaches a computer product comprising: a non-transitory computer readable storage medium having computer readable code embodied therewithin (See at least Col.3, lines 63-66, “The term “computer-readable memory medium” as used herein may refer to any non-transitory medium 16 alone or as one of a plurality of non-transitory memory media 16 within which is embodied a computer program product”) comprising: computer readable program code configured to receive, from an application program interface (API) provided by a direct social media channel, a first set of data about one or more predetermined activities of the user on at least one webpage associated with the direct social media channel; computer readable program code configured to retrieve, from an indirect media channel, a second set of data about one or more predetermined activities of the user on at least one webpage associated with the indirect media channel (See at least Col.2, lines 6-30, “a host system in accordance with the present invention utilizes social commerce analytics and aggregates the data from social networks (direct) around a single profile…, as well as the transactional data (indirect) from e-commerce storefronts…The aggregated data is used to present connections between social networking activity and e-commerce transactions, to the owner or authorized manager of the profile, as well as to visualize the value of the profile…A host server collects and stores online visitor traffic data from social media platforms and from commercial platforms linked to social media campaigns operating on the social media platform”; and Col. 4, lines 47-49, “The term “platform” as used herein may typically refer to a website”; and Col. 7, lines 42-45, “The generation of parameters for inclusion into the baseline scoring system may occur based on information defined by analytics manager (using predetermined criteria)”); computer readable program code configured to combine the first and second sets of data to obtain a composite data set for the user; and computer readable program code configured to add the composite data set to the user profile of the user (See at least Col.2, lines 6-30, “a host system in accordance with the present invention utilizes social commerce analytics and aggregates the data from social networks (direct) around a single profile…, as well as the transactional data (indirect) from e-commerce storefronts…The aggregated data is used to present connections between social networking activity and e-commerce transactions, to the owner or authorized manager of the profile, as well as to visualize the value of the profile; and FIG. FIG. 5).
Although Whitney teaches the substantial features of applicant’s claimed invention, Whitney fails to expressly teach computer program product for building a user profile of a user.
In analogous teaching, Berezecki exemplifies this Berezecki teaches computer program product for building a user profile of a user (See at least ¶ [0017], “when a user register for an account with a social networking system, the social networking system may create and store a record, often referred to as a “user profile”, in connection with the user”).
Thus, given the teaching of Berezecki, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Berezecki, system of method of network-traffic analysis based suggestion generation, into Whitney, system and method of social analytics for social networking data and related transactional data, for a method and system to combine data to build user profile. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system or method to be provided for social networking system of different users to have users identified and interacted with each (See Berezecki: ABSTRACT).

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Whitney in view of Berezecki, and in view of Kumar et al. (hereinafter referred to as Kumar) (“Understanding User Migration Patterns in Social Media”, Shamanth Kumar, Reza Zafarani, and Huan Liu).
As to claim 8, Whitney and Berezecki teach the system of claim 1. Whitney further teaches wherein the at least one webpage associated with the direct social media channel and the at least one webpage associated with the indirect media channel define a page set and wherein the processor when executing the executable instructions (See at least Col. 1, lines 25-30, “this invention relates to a host platform and associated methods for aggregating data from one or more social networks around a profile or page and transactional data from associated E-commerce storefronts, and analyzing the aggregated data”; Col.2, lines 6-12, “a host system in accordance with the present invention utilizes social commerce analytics and aggregates the data from social networks around a single profile…, as well as the transactional data from e-commerce storefronts”). 
Although Whitney teaches the substantial features of applicant’s claimed invention, Whitney fails to expressly wherein based on the user profiles of a plurality of users, computes user migration patterns across two or more webpages within the page set; and computes temporal migration metrics indicating a continuity of the user migration patterns.
In analogous teaching, Kumar exemplifies this Kumar teaches wherein based on the user profiles of a plurality of users, computes user migration patterns across two or more webpages within the page set; and computes temporal migration metrics indicating a continuity of the user migration patterns (See at least Page 1204, “Site migration of an individual can be determined by checking the presence of a user’s profile on sites s1 and s2 (to one or more events)”; and Page 1207, “user activity has a high correlation with the migration of an individual away from a site (across webpages)”; and Figure 1. “Pairwise attention migration patterns between different social media sites(migration across two or more web pages)”)
Thus, given the teaching of Kumar, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Kumar, computing user migration patterns in social media, into Whitney, system and method of social commerce analytics for social networking data and related transactional data, and Berezecki, receiving or retrieving data sets from social media channel, for a method and system to combine data to build user profile. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system or method to help understand social media sites and gauge their popularity (See Kumar: ABSTRACT).

As to claim 9, Whitney, Berezecki and Kumar teach the system of claim 8. Kumar further teaches wherein the processor when executing the executable instructions; correlates the continuity of the user migration patterns to one or more events (See at least Page 1204, “Site migration of an individual can be determined by checking the presence of a user’s profile on sites s1 and s2 (to one or more events)”; and Page 1207, “user activity has a high correlation with the migration of an individual away from a site (due to the events changing)”; and Figure 1. “Pairwise attention migration patterns between different social media sites”).
Thus, given the teaching of Kumar, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Kumar, computing user migration patterns in social media, into Whitney, system and method of social commerce analytics for social networking data and related transactional data, and Berezecki, receiving or retrieving data sets from social media channel, for a method and system to combine data to build user profile. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system or method to help understand social media sites and gauge their popularity (See Kumar: ABSTRACT).

As to claim 17, Whitney and Berezecki teach the computer-implemented method of claim 10. Whitney further teaches wherein the at least one webpage associated with the direct social media channel and the at least one webpage associated with the indirect media channel define a page set (See at least Col. 1, lines 25-30, “this invention relates to a host platform and associated methods for aggregating data from one or more social networks around a profile or page and transactional data from associated E-commerce storefronts, and analyzing the aggregated data”; Col.2, lines 6-12, “a host system in accordance with the present invention utilizes social commerce analytics and aggregates the data from social networks around a single profile…, as well as the transactional data from e-commerce storefronts”). 
Although Whitney teaches the substantial features of applicant’s claimed invention, Whitney fails to expressly wherein based on the user profiles of a plurality of users, computes user migration patterns across two or more webpages within the page set; and computes temporal migration metrics indicating a continuity of the user migration patterns.
In analogous teaching, Kumar exemplifies this Kumar teaches wherein based on the user profiles of a plurality of users, computes user migration patterns across two or more webpages within the page set; and computes temporal migration metrics indicating a continuity of the user migration patterns ((See at least Page 1204, “Site migration of an individual can be determined by checking the presence of a user’s profile on sites s1 and s2 (to one or more events)”; and Page 1207, “user activity has a high correlation with the migration of an individual away from a site (across webpages)”; and Figure 1. “Pairwise attention migration patterns between different social media sites(migration across two or more web pages)”).
Thus, given the teaching of Kumar, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Kumar, computing user migration patterns in social media, into Whitney, system and method of social commerce analytics for social networking data and related transactional data, and Berezecki, receiving or retrieving data sets from social media channel, for a method and system to combine data to build user profile. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system or method to help understand social media sites and gauge their popularity (See Kumar: ABSTRACT).

As to claim 18, Whitney, Berezecki and Kumar teach the computer-implemented method of claim 17. Kumar further teaches wherein the processor when correlating, by the processor, the continuity of the user migration patterns to one or more events See at least Page 1204, “Site migration of an individual can be determined by checking the presence of a user’s profile on sites s1 and s2 (to one or more events)”; and Page 1207, “user activity has a high correlation with the migration of an individual away from a site (due to the events changing)”; and Figure 1. “Pairwise attention migration patterns between different social media sites”).
Thus, given the teaching of Kumar, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Kumar, computing user migration patterns in social media, into Whitney, system and method of social commerce analytics for social networking data and related transactional data, and Berezecki, receiving or retrieving data sets from social media channel, for a method and system to combine data to build user profile. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system or method to help understand social media sites and gauge their popularity (See Kumar: ABSTRACT).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571) 272-3345.  The examiner can normally be reached on Monday-Friday, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Appellant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




John Fan
/J.F./Examiner, Art Unit 2454     
08/03/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456